DISMISS; Opinion issued February 13, 2013




                                      S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   No. 05-12-00481-CV

                             LISA WALLER, Appellant
                                             V.
                  JP MORGAN CHASE BANK, N.A., Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-02055

                                       OPINION
              Before Chief Justice Wright and Justices Lang-Miers and Lewis

      The Court has before it appellant’s January 25, 2013 motion to dismiss. See TEX. R. APP.

P. 42.1(a). The Court GRANTS the motion and DISMISSES the appeal.



                                                         PER CURIAM

120481F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

LISA WALLER, Appellant                            On Appeal from the 95th Judicial District
                                                  Court, Dallas County, Texas
No. 05-12-00481-CV        V.                      Trial Court Cause No. DC-11-02055.
                                                  Opinion delivered per curiam before Chief
JP MORGAN CHASE BANK, N.A.,                       Justice Wright and Justices Lang-Miers and
Appellee                                          Lewis.


       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee JP MORGAN CHASE BANK, N.A. recover its costs of
this appeal from appellant LISA WALLER.


Judgment entered February 13, 2013.


                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE